Citation Nr: 0026463	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  94-47 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for bilateral pes planus with shortening of the left 
lower extremity.

2.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with degenerative arthritis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for vitiligo and dermatitis of the scalp, face, feet, 
arms, and trunk.

4.  Entitlement to an effective date earlier than November 
19, 1997, for a 10 percent rating for service-connected skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  Following the 
requested development, the RO granted increased evaluations 
for bilateral pes planus with shortening of the left leg and 
for the service-connected low back disability.  The RO 
continued its denial of claims of entitlement to an increased 
evaluation for a skin disorder and to an earlier effective 
date for a 10 percent evaluation for the skin disorder.  The 
matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is in receipt of the maximum schedular 
evaluation for his service-connected pes planus with 
shortening of the left lower extremity, and no exceptional or 
unusual disability factors are shown to be present with 
respect to this disability.  

3.  It is not shown that the service-connected shortening of 
the left lower extremity is due to shortening of the bones of 
that extremity.  

4.  The service-connected lumbosacral strain with 
degenerative arthritis is not shown to be productive of 
pronounced intervertebral disc syndrome.  

5.  The service-connected skin disorder is manifested by 
multiple areas of small hypopigmented regions on the arms, 
trunk, scalp and legs, but an active rash is not shown.  

6.  A rating decision dated in October 1993 denied a 
compensable evaluation for vitiligo, and the veteran was so 
notified later the same month.  The veteran disagreed with 
the evaluation assigned and later perfected his appeal for an 
increased evaluation.  

7.  The veteran withdrew his claim of entitlement to a 
compensable evaluation for service-connected skin disability 
at a hearing at the agency of original jurisdiction in 
October 1994.  

8.  The veteran's reopened claim for a compensable rating for 
his service-connected skin disorder was received on November 
19, 1997.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 50 percent for bilateral pes 
planus with shortening of the left lower extremity is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5276 (1999).  

2.  The criteria for a disability evaluation in excess of 40 
percent for lumbosacral strain with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5293 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected skin disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7806 (1999).  

4.  The criteria for an effective date earlier than November 
19, 1997, for the grant of a 10 percent evaluation for 
service-connected skin disability have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings and for an earlier effective date are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A.  Pes planus with shortening of the left lower extremity

Factual Background

The RO granted service connection for pes planus in a rating 
decision dated in April 1954 and assigned a noncompensable 
rating, effective from separation.  However, following a VA 
examination in May 1956, the noncompensable rating for pes 
planus was increased to 10 percent, effective from May 1, 
1956.  That rating was continued for many years.  

In April 1991, the veteran filed a claim for increase in 
which he focused primarily on his service-connected pes 
planus.  He gave testimony before a hearing officer at the RO 
in July 1992 regarding his service-connected flat feet.  The 
hearing officer's decision in August 1992 increased the 
rating for pes planus to 30 percent based on findings of 
calluses and deformity of the feet shown on a VA examination 
the previous May.  X-rays of the feet at that time were 
interpreted as showing an unusual shape of the calcaneus.  
The posterior aspect of the body of the calcaneus was 
relatively shortened "with minimal lever arm".  No 
significant arthrosis or arthritic changes were noted.  There 
was a mild break in the cymaline noted at the talonavicular-
calcaneocuboid joint.  The severity of the veteran's pes 
planus could not be appreciated on lateral views only.  The 
diagnosis was severe pes planovalgus deformity, semi-rigid, 
secondary to forefoot supinatus.  The examiner in May 1992 
also noted secondary dermatological changes including obvious 
onychomycosis and onychogryposis at toes 1 through 5 
bilaterally.  There was no current intertrigo or evidence of 
active tinea pedis.  Significant hyperhidrosis was not 
appreciated.  

Enrico Tan, D.P.M., said in a letter dated in October 1992 
that on examination the previous month, no neurological 
deficits were noted but that there were pain and tenderness 
on and along the course of the posterior muscle group to the 
insertions.  Nonweight-bearing and weight-bearing examination 
revealed a decrease in arch height.  Limb length measurement 
revealed that the left extremity was 1 to 11/2 centimeters 
shorter than the right extremity.  Orthotics were 
recommended.  

A letter dated in January 1993 from the chief of Podiatric 
Medicine and Surgery at a VA facility indicates that a 
physical examination demonstrated a 1- to 11/2-centimeter 
discrepancy in the left leg.  On gait analysis, the left 
shoulder was observed as lower than the right shoulder.  
Neurologic and musculoskeletal findings were unremarkable 
regarding the feet.  

On VA examination in April 1994, the veteran complained of 
pain in his feet and ankles and also complained that his feet 
and back hurt when standing or walking for a long period of 
time.  On clinical examination, gross measurements of both 
legs measured from the anterior, inferior iliac spine to the 
medial malleolus showed 91 centimeters bilaterally.  
Additional examination showed that there was marked pes 
planus of both feet with flexible subtalar joint and flexible 
ankle joint.  The range of motion of the subtalar joint was 
equal and symmetrical, bilaterally, and within normal range 
for the veteran's age.  There was no evidence of atrophy in 
either calf and no evidence of heat, inflammation or redness, 
or irritability in either foot.  The veteran wore a special 
shoe, but the arch orthotic was not in the shoes because the 
shoe apparently was not an extra depth shoe, or at least not 
high enough to contain the arch support as well as the 
veteran's foot.  X-rays of the foot in the standing view 
showed collapse of the arch with essentially full flatness 
and absence of the arch on both the right and the left.  The 
ankle and subtalar joints on both views appeared to be within 
normal limits.  The radiologist read a scanogram of the lower 
extremities and feet as showing pes planus bilaterally.  
There was mild hallux valgus deformity in both great toes and 
bunion formation, which was more pronounced on the left.  
Measurements indicated that the femurs were similar in length 
but that on the left, the lower leg bones were shorter by .5 
centimeters.  

An October 1994 letter from the chief of Podiatric Medicine 
and Surgery indicates that a physical examination that day 
again demonstrated again a 1- to 11/2-centimeter limb 
discrepancy of the leg with pes valgus planus bilaterally on 
weight bearing and nonweight bearing.  

On VA orthopedic examination in April 1995, the examiner 
stated that the veteran had 3+ pronation of both feet.  He 
had an abducted gait with the abduction greater on the left 
than on the right.  There was 2+ edema in the feet and 
ankles, and he had a callus on the plantar surface of the 
first metatarsophalangeal joints and great toes of both feet.  
He was unable to walk on his toes or heels or to squat to any 
extent.  He leaned to the left side and had a very awkward, 
labored gait.  There was apparent fungus of all of the 
toenails.  The toenails were thick, yellow and crumbly.  He 
had a Grade II hallux abductor valgus bilaterally.  There was 
obvious pronation with flattening of the plantar arch, 
bilaterally.  He had less than 10 degrees of dorsiflexion at 
the ankles and less than two-thirds inversion over eversion.  
He ambulated slowly and very deliberately.  His gait was 
abducted and pronated with the left being greater than the 
right, and he had a noticeable left-sided limp.  There was 
minimal hair growth on the dorsum of the feet and toes.  
There was mild cyanosis and dryness of the skin.  X-rays 
visualized pronation bilaterally without significant 
degenerative bone or joint changes.  A Grade II hallux 
abductor valgus was noted, which was asymptomatic but felt to 
be related to his pronation.  The diagnoses were pronation of 
both feet, chronic plantar fasciitis of both feet, hallux 
abductor valgus of both feet, and leg length discrepancy on 
the left of approximately 11/2 inches.  

On VA examination in March 1996, measurements again revealed 
shortening of the left lower extremity of about 1.5 inches.  
The measurement was performed using the anterior superior 
iliac spine (ASIS) process to the medial malleolus 
bilaterally.  The measurements reflected a more pronounced 
shortening while standing and ambulating.  It was also 
reported that the current foot condition had certainly 
progressed with poor prognosis.  Marked callous formation was 
noted on the toes, and there was continued arch and heel pain 
secondary to pronation of the feet.  The veteran was using 
custom-made orthotics to alleviate some of his symptoms.  
Diagnoses included shortening of the leg 1.5 inches on the 
left side.  

The record reflects that when the veteran was afforded a VA 
examination in February 1997, his feet were noted to be flat 
bilaterally.  There was tenderness to palpation at the arches 
and metatarsophalangeal joints.  There was diminished 
sensation in the ankles and right foot.  X-ray reports in the 
claims file were interpreted by the examiner as indicating 
collapsed arches bilaterally.  However, X-rays of the right 
and left foot in February 1997 were read by the radiologist 
as normal.  There was an incidental finding of bilateral 
minimal hallux valgus deformity of the first 
metatarsophalangeal region, bilaterally.  The examiner's 
diagnosis was severe pes planus with left leg shortening 
contributing to chronic low back pain.  It was indicated that 
while this could possibly account for the veteran's symptoms 
of "burning feet pain," the possibility of an underlying 
distal sensory neuropathy had not been excluded.  An 
electromyogram was recommended.  

On a fee-basis examination for VA in June 1999, the examiner 
stated that the veteran had obvious pes planus, as he had 
literally no arch to his foot.  He also had obvious callus 
formations along the medial aspects of both feet, which were 
in an abnormal distribution secondary to his pes planus.  The 
veteran complained that he had increased pain, especially 
over the areas of the calluses secondary to the calluses.  He 
also complained of pain in the arch of his foot.  However, he 
had full range of motion of the entire foot, and the joint 
capsule was intact bilaterally.  Despite the clinical 
observations, X-rays of the feet, both weight bearing and 
nonweight bearing, were read by the radiologist as normal.  
The pertinent clinical impressions were pes planus, and foot 
calluses probably secondary to the pes planus.  

Analysis

The record shows that a rating decision dated in April 1996 
granted service connection for shortening of the left leg and 
assigned a 10 percent evaluation under Diagnostic Code 5275, 
effective from March 15, 1994.  However, a rating decision 
dated in March 2000 reclassified the service-connected 
bilateral pes planus to include shortening of the left lower 
extremity.  A 50 percent evaluation was assigned under 
Diagnostic Code 5276, effective from April 19, 1991.  

VA examinations in April 1995 and March 1996 both showed a 
left leg length discrepancy of 11/2 inches.  The measurement 
performed in March 1996 was from the anterior superior iliac 
spine process to the medial malleolus bilaterally, which is 
in accordance with the Note accompanying Diagnostic Code 
5275.  The RO subsequently included the evaluation for the 
leg length discrepancy in the evaluation for bilateral pes 
planus because the medical evidence demonstrated that the leg 
length discrepancy resulted from a biomechanical complication 
of the service-connected pes planus and not from shortening 
due to bone damage in the lower extremity.  

A separate compensable evaluation under Diagnostic Code 5275 
is for application when there is measured shortening of the 
bones of the lower extremity of at least 11/4 inches (3.2 
centimeters).  A review of the medical evidence, including 
the reports of a private podiatrist, Dr. Tan, supports the 
RO's view that the leg length shortening was not based on a 
shortening of the bones of the affected lower extremity.  It 
follows that a separate compensable rating is not warranted 
under the applicable diagnostic code.  

As the veteran is in receipt of the maximum schedular 
evaluation for pes planus with shortening of the left lower 
extremity under Diagnostic Code 5276, the Board has 
considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
An extraschedular evaluation may only be granted in the first 
instance by officials at the VA Central Office listed in the 
regulation.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  
Those officials are the VA Under Secretary for Benefits 
(formerly the Chief Benefits Director) and the Director of 
the VA Compensation and Pension Service.  The provisions of 
38 C.F.R. § 3.321(b)(1) were provided to the veteran and his 
representative in the supplemental statements of the case 
issued in January 1997 and April 2000.  The RO declined to 
refer the case to the VA Central Office for extraschedular 
consideration.  

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The veteran's pes planus with left lower extremity shortening 
has not resulted during the prosecution of his claim in 
frequent periods of hospitalization.  Although he been seen 
on an outpatient basis on a number of occasions and undergone 
a number of examinations for compensation purposes, inpatient 
treatment has not been needed.  

It is undisputed that the service-connected pes planus with 
left lower extremity shortening has resulted in significant 
interference with employment.  The veteran is a retired truck 
driver.  The Board observes, however, that the examiner in 
June 1999 did not attribute the veteran's current 
occupational impairment as a truck driver to his foot 
pathology or left lower extremity shortening.  Moreover, the 
rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (emphasis added).  The 
adverse occupational impact of the service-connected 
disability is contemplated in the rating currently assigned.  
Based on these considerations, the Board finds that the RO 
did not abuse its discretion in not referring this claim to 
the Director of the Compensation and Pension Service for an 
initial determination.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

It follows that an increased rating for the service-connected 
pes planus with left lower extremity shortening is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

B.  Low back disability

The veteran's claim for service connection for a back 
disability secondary to his service-connected flat feet was 
received on July 16, 1992.  

In a decision dated in November 1994, a regional office 
hearing officer granted service connection for a back 
disability secondary to service-connected disability of the 
feet.  A rating decision dated in November 1994, implementing 
the hearing officer's decision, assigned a 10 percent 
evaluation for low back strain under Diagnostic Code 5295, 
effective from July 16, 1992.  The veteran filed a notice of 
disagreement with the evaluation assigned in May 1995.  

The veteran's claim for a higher evaluation for low back 
disability is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Factual Background

On VA examination in October 1992, the veteran stated that he 
began having low back pain on and off about 10 years 
previously.  The pain was usually brought on by prolonged 
standing and was in the small of his back.  On examination, 
he dressed and undressed himself without difficulties.  He 
ambulated with a normal gait and without ambulatory aids.  He 
was able to squat about 75 percent of normal, and he was able 
to walk on his heels and toes without difficulty.  He had 
forward flexion of the low back to 70 degrees; backward 
extension to 25 degrees; lateral flexion to 35 degrees, 
bilaterally; and rotation to 45 degrees, bilaterally.  
Straight leg raising was negative, bilaterally.  Knee and 
ankle jerks were 1+, bilaterally.  The calf measured 16 
inches on the right and 15 3/4 inches on the left.  
Dorsiflexion of the big toes was equal at 5/5, and there were 
no sensory deficits in the lower extremities.  Examination of 
both feet showed moderate pes planus with slight eversion of 
both feet.  No other deformities were noted.  X-rays of the 
lumbosacral spine were unremarkable, except for small 
anterior spur formation at L3, L4 and L5.  The diagnoses were 
chronic lumbosacral sprain associated with early degenerative 
arthritis, and congenital flat feet, moderate, bilateral.  

On VA examination in March 1993, the veteran had full range 
of motion of the back without crepitation.  He reported that 
he had chronic low back pain.  

When the veteran was examined by VA in April 1995, he 
complained of pain in the lower back, which was worse while 
standing or walking for long periods of time.  Although he 
was unable to walk on his toes or heels or to squat to any 
extent, the findings were mostly concerned with the feet.  
The examiner stated that the veteran had 3+ pronation of both 
feet and an abducted gait with the abduction greater on the 
left than on the right.  He leaned to the left side and had a 
very awkward labored-type gait.  

On VA orthopedic examination in February 1997, the examiner 
stated that he had reviewed the veteran's claims file in its 
entirety.  On examination, there were no postural 
abnormalities or fixed deformity of the back.  The 
musculature of the back was normal.  The veteran had forward 
flexion to 60 degrees; backward extension to 10 degrees; 
lateral flexion to 20 degrees, bilaterally; and rotation to 
20 degrees, bilaterally.  There was objective evidence of 
pain on motion, but a neurologic examination was normal.  
Measurement of the bilateral lower extremities from the iliac 
crest to the heel measured 104 centimeters, symmetrically.  
Radiographs of the lumbar spine revealed minimal degenerative 
arthritic changes in the lower lumbar spine with minimal to 
moderate bilateral facet joint arthropathies at L5-S1.  The 
impression was chronic low back pain secondary to minimal 
degenerative arthritic changes in the lower lumbar spine with 
minimal to moderate bilateral facet joint arthropathies at 
L5-S1.  The examiner remarked that there was no current 
evidence to suggest that the veteran had a gait abnormality, 
abnormality of his legs, or abnormality in his feet that had 
caused the minimal degenerative arthritic changes in the 
lower lumbar spine.  

Other orthopedic findings in February 1997 showed that the 
veteran had normal rising on toes and heels, squatting, 
supination and pronation.  Although his feet appeared flat, 
his gait was normal.  An examination of the muscles and bones 
was normal.  A sensory examination showed diminished 
sensation to pinprick with sensation up to the ankles on the 
left and up to the distal half of the foot on the right.  
Light touch was diminished up to the ankles bilaterally, but 
position sensation was intact.  Vibration sense was 
diminished at the toes and at the ankles.  Deep tendon 
reflexes were 2+ and symmetric throughout, including the 
ankle jerks.  Plantar reflexes were downgoing.  A gait 
examination revealed a steady but awkward gait with some 
abduction of both feet.  There was a slight limp toward the 
right.  The diagnosis was severe pes planus with left leg 
shortening contributing to chronic low back pain.  

VA outpatient records for the period from January 1996 to 
February 1999 show that the veteran was treated on a number 
of occasions for ongoing complaints of low back pain.  
Usually, the pain was described as mild, or minimal to 
moderate, and was treated with medication.  

When seen in a VA outpatient clinic in August 1998, he 
complained of intermittent mild to moderate back pain.  He 
had no other physical complaints at that time.  The 
assessment included mild intermittent back pain.  A 
prescription for 400 milligrams of Motrin three times a day 
was renewed.  

The claims file was reviewed when the veteran underwent a VA 
fee-basis examination in June 1999.  He complained of 
constant pain in the region of his lumbar spine with 
radiation down his left leg.  He also complained of numbness 
and paresthesia in his left leg.  He stated that he had 
constant pain in his low back region that precluded him from 
doing much physical activity.  The examiner noted that the 
veteran had been seen multiple times for his low back pain.  
He was a retired truck driver.  It appeared that there was 
not really much flare unless he did a bunch of lifting or 
increased bending.  On examination, he had weakened movement 
of the low back.  He had forward flexion to 70 degrees and 
backward extension to 20 degrees, "as well as 20 degrees of 
right and lateral flexion."  Electrodiagnostic testing 
resulted in an impression of mild chronic (old) left L-5 
radiculopathy, and evidence of peripheral neuropathy.  
Magnetic resonance imaging of the lumbar spine resulted in an 
impression of multilevel lumbar disc desiccation but no 
evidence of spinal stenosis of disc herniation.  

The March 2000 rating decision reclassified the lumbosacral 
strain to include degenerative arthritis and rated the 
disorder as 40 percent disabling under Diagnostic Codes 5010 
and 5293, effective from July 16, 1992.  

Analysis

Under Diagnostic Code 5010, the low back disability is rated 
as for degenerative arthritis, which in turn is rated on the 
basis of limitation of motion of the affected anatomical part 
under the appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under the rating schedule, slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation; a 20 percent evaluation 
requires moderate limitation of motion.  A 40 percent 
evaluation is warranted where severe limitation of motion is 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The veteran has exhibited limitation of motion of his lumbar 
spine in recent years.  If pain on motion and the other 
factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are considered, it is perhaps arguable that severe limitation 
of motion of the lumbar spine is more nearly approximated.  
See 38 C.F.R. § 4.7.  As indicated above, however, the 
maximum evaluation for limitation of lumbar spine motion is 
40 percent, which is the evaluation currently in place.  A 40 
percent evaluation is also the maximum schedular rating 
available under Diagnostic Code 5295 for severe lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Although the service-connected low back disorder may be rated 
by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1999).  The diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
evaluation is assigned that most accurately reflects the 
degree of functional impairment shown by the evidence of 
record.  However, limitation of motion is considered in 
evaluating the severity of intervertebral disc syndrome under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  The Board finds that the low back disability 
is appropriately evaluated under Diagnostic Code 5293 for 
intervertebral disc syndrome because that is the diagnostic 
code that would permit an increased schedular rating if the 
symptoms meet the criteria for a higher evaluation.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  After a careful review of the record, however, the 
Board concludes that symptomatology warranting a 60 percent 
rating under Diagnostic Code 5293 is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  

The record shows that the veteran's service-connected low 
back disorder has been manifested in part by limitation of 
lumbar spine motion and radiating pain from the low back down 
the left lower extremity.  The veteran characterizes the pain 
as constant, but the medical evidence seems to suggest a more 
intermittent pattern of pain complaints.  Moreover, although 
left L-5 radiculopathy was shown on recent EMG and NCV 
studies, the radiculopathy was described as mild.  There is 
some diminished sensation in the lower extremities, but this 
appears to extend only up to the ankles on the left and to 
the distal half of the foot on the right.  There is some 
evidence of slight muscle atrophy on the left, but deep 
tendon reflexes in the lower extremities have not been 
pathological.  In addition to the left L-5 radiculopathy, 
which appears to be due to the service-connected low back 
disability, there is evidence of some peripheral neuropathy, 
which has not been associated with the service-connected low 
back disorder. Although he has demonstrated an abnormal gait 
with a slight limp on the right, this was not attributed to 
his service connected low back pathology.  Diagnostic imaging 
of the low back throughout the course of this appeal has 
tended to show fairly early or relatively mild pathology.  
Recent magnetic resonance imaging has shown multilevel lumbar 
disc desiccation without evidence of spinal stenosis or disc 
herniation.  X-rays of the lumbosacral spine in February 1997 
revealed only minimal degenerative arthritic changes in the 
lower lumbar spine with minimal to moderate bilateral facet 
joint arthropathies at L5-S1.  

This is not to say that the veteran does not have significant 
low back pathology; it is only to say that the current 
severity of his service-connected low back disability does 
not equal or more nearly approximate that required for a 
finding of pronounced intervertebral disc syndrome under 
Diagnostic Code 5293.  It follows that a rating in excess of 
the 40 percent now assigned under that code is not warranted.  

In so finding, the Board is cognizant of the remarks of the 
fee-basis examiner in June 1999, which attributed the 
veteran's occupational impairment as a truck driver to his 
low back pathology.  However, the Board observes that while 
the examiner indicated that the veteran had weakened movement 
of his low back, he also indicated that there was not really 
much flare-up of the veteran's back pain unless he did a 
bunch of lifting or increased bending.  The examiner also 
stated that there did not seem to be any fatigability or 
incoordination of the low back.  It is reasonably inferable 
from this that the functional impairment of the service-
connected low back disability is contemplated in the rating 
currently assigned.  See 38 C.F.R. §§ 4.1, 4.10, 4.40 (1999).  
It follows that the claim for an increased rating for 
service-connected low back disability from July 16, 1992, 
must be denied.  

C.  Skin disability

Factual Background

The record shows that a rating decision dated in April 1954 
granted service connection for vitiligo and assigned a 10 
percent rating, effective from separation.  However, 
following a VA examination in May 1956, the compensable 
rating for vitiligo was reduced to zero percent, effective 
from May 1956.  That rating was undisturbed for many years.  

In January 1993, the veteran reopened his claim for a 
compensable rating for his service-connected skin disorder, 
but his claim was later denied.  Although he perfected an 
appeal of the denial, he later withdrew his substantive 
appeal of that issue.  His reopened claim for a compensable 
rating for service-connected skin disability was received in 
November 1997.  

When the veteran was afforded a VA skin examination in 
December 1997, he reported rashes on various areas of his 
body including the scalp, nose, back, arms, legs and groin 
area.  He reported that the rash was itchy, red and scaly.  
He had tried various creams and lotions over the years 
without much help.  On physical examination, there were flat, 
macular lesions with some erythematous patchy areas over the 
anterior scalp and down to the forehead.  There was also 
general mild scaliness in the scalp in certain areas.  On his 
face, there was some telangiectasia.  Over his back there 
were some scattered brownish macular lesions and smaller dark 
reddish lesions, as well as some of the latter on his chest 
wall.  On the upper extremities, there were scattered macular 
lesions and some areas of scaly, reddish brown patches of 
skin.  There was a patch of slightly scaly and slightly 
erythematous skin on the right upper thigh and on the right 
lower posterior calf.  The soles of his feet were also noted 
to be mildly scaly.  The impressions included mild chronic 
dermatitis of the feet, solar lentigo scattered especially 
over the trunk and arms, actinic keratotic skin changes over 
the anterior scalp and forehead, seborrheic dermatitis of the 
scalp and face, dermatitis over the right lower extremity, 
telangiectasia over the face, and cherry angiomas over the 
trunk.  The examiner indicated that he found no evidence of 
vitiligo on the examination.  

A rating decision dated in February 1998 reclassified the 
service-connected skin disorder as dermatitis of the scalp, 
face, feet, arms, and trunk and assigned a 10 percent rating 
by analogy to eczema under Diagnostic Code 7806, effective 
from November 19, 1997.  See 38 C.F.R. § 4.20.  

Analysis

Under Diagnostic Code 7806, a 10 percent rating is warranted 
if the condition reveals exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating would 
be available where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

The VA examination in December 1997 indicated that the 
service-connected skin disorder involved multiple areas of 
the body.  The veteran had complained that the skin lesions 
were itchy over the years and that he had tried various 
creams and lotions without improvement.  Although a skin 
examination for VA in June 1999 indicated that the veteran 
had multiple areas of small hypopigmented regions on his 
arms, trunk, scalp and legs, an active rash was not noted on 
the day of examination.  The hypopigmented regions were 
noted, which were multiple spots on his body that were felt 
to be nondisfiguring.  The veteran had a couple outbreaks of 
acne on the thighs but no abnormal rashes were noted.  The 
pertinent impression was nondisfiguring skin rash with no 
active process currently.  It was remarked that color 
photographs were taken of the affected areas but that these 
were felt to be of very poor quality due to the fact that 
"the [veteran] does not have much in the way of [a] 
disfiguring rash at this time."  

While there is evidence to show that the veteran has itching 
with his skin lesions, the lesions themselves are not shown 
to be extensive, although multiple areas of the body are 
involved.  There is no evidence of constant itching or 
exudation or marked disfigurement.  The examiner in 1999 
specifically found that the skin disorder was nondisfiguring 
and essentially asymptomatic at that time.  In these 
circumstances, the Board is of the opinion that the current 
manifestations of the service-connected skin disorder do not 
equal or more nearly approximate the criteria for a 30 
percent evaluation under Diagnostic Code 7806.  See 38 C.F.R. 
§ 4.7.  Nor, in the Board's opinion, are the criteria for a 
50 percent evaluation met or more nearly approximated because 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement is not demonstrated.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

D.  Earlier effective date

The record shows that the veteran filed a reopened claim for 
a compensable rating for his service-connected skin disorder 
in January 1993.  A rating decision dated in October 1993 
denied entitlement to a compensable evaluation for vitiligo, 
and the veteran was so notified later the same month.  He 
disagreed with the evaluation assigned and later perfected 
his appeal for an increased evaluation.  However, at a 
hearing before a hearing officer at the RO in October 1994, 
the veteran withdrew his claim for a compensable evaluation 
for service-connected skin disability.  His reopened claim 
for an increased rating for his service-connected skin 
disorder was received on November 19, 1997.  

Although the veteran filed a timely substantive appeal with 
respect to the rating for his service-connected skin 
disorder, he effectively withdrew his substantive appeal at 
the October 1994 hearing, a transcript of which is of record.  
The withdrawal was effectuated before the Board had 
promulgated a decision with respect to the claim.  See 
38 C.F.R. § 20.204 (1999) (unchanged from 1994).  In the 
absence of a substantive appeal, the underlying rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a), 20.302, 20.1103 (1999).  The claim for 
an increased rating that was received on November 19, 1997, 
was therefore a reopened claim.  38 C.F.R. § 3.160(e) (1999) 
(defining a reopened claim as any application for a benefit 
received after final disallowance of an earlier claim).  

The effective date of an award based, as here, on a reopened 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(r).  

The 10 percent rating for service-connected skin disability 
that was granted in February 1998 was based on findings on a 
VA examination the previous December that revealed 
symptomatic manifestations of the service-connected skin 
disorder.  By making the compensable rating effective from 
the date of receipt of the reopened claim, the RO assigned 
the earliest possible effective date under the law for the 
grant of the 10 percent evaluation.  Accordingly, an 
effective date earlier than November 19, 1997, for the award 
of a 10 percent evaluation for service-connected skin 
disability is not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for bilateral pes planus with 
shortening of the left lower extremity is denied.  

An increased evaluation for lumbosacral strain with 
degenerative arthritis is denied.  

An increased evaluation for skin disability is denied.  

An effective date earlier than November 19, 1997, for the 
grant of a 10 percent evaluation for service-connected skin 
disability is denied.  



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

